Case 7:19-cr-00244-VB Document 57 Filed 06/11/20 Page 1 of 1
Case 7:19-cr-00244-VB Document 56 Filed 06/10/20 Page 1of1

Green & Willstatter

ATTORNEYS AT LAW
200 MAMARONECK AVENUE
SUITE 6GO5
WHITE PLAINS, NEW YORK 10601

 

THEODORE S. GREEN LN lh el Ahan

RICHARD D. WILLSTATTER APPLICATION GRANTED

Defendant Jose Colon's surrender date is extended to
7/23/2020. Defense counsel is directed to provide a copy of this
order and attached letter to the Probation Department and to

June 10, 2020 the pretrial services offfcer.

 

SO ORDERED:
Hon. Vincent L. Briccetti
United States District Court
300 Street Ny
Quarropas Stree Vincent L. Briccetti, U.S.D.J. 6/10/2020

 

White Plains, New York 1060

 

 

re: United States v. Jose Colon, 19-cr-244 (VB)

Dear Judge Briccetti:

This letter is an application to extend the time for Jose Colon to surrender to commence
service of his sentence by 30 days to July 23, 2020. The current surrender date is June 23, 2020.
The Court had previously granted a 60-day extension of the original surrender date, which was April
24, 2020.

The reason for the requested extension is that Mr. Colon has not yet been notified of his
designation to a Bureau of Prisons facility. When I contacted the U.S. Marshals service today, I was
advised that the Marshals also have no indication of a designation. Without a designated facility,
it is my understanding that Mr. Colon would have to surrender to the Marshals and Mr. Colon would
then be held (quite probably locally at MCC or MDC) pending transfer, and given the slowdown
in BOP movement due to the COVID-19 crisis, that could be for a while.

The government, by AUSA Courtney Heavey, and the Pretrial Services Office, by Vincent
Adams, both consent to the extensinon.

Very truly yours,

/s/ Theodore S. Green
Theodore S, Green

ce: All counsel (by ECF)
